PER CURIAM.
Appellant challenges an order denying his claims for postconviction relief. We affirm the summary denial of appellant’s claims that he is entitled to additional jail credit and that his cumulative incarceration exceeds the statutory maximum. However, appellant also claims that his latest sentence exceeds the guidelines recommendation and that he did not receive the proper amount of prison credit. Because the record does not conclusively refute these allegations, we reverse the summary denial of those two claims. On remand, the trial court is directed to evaluate appellant’s prison credit claim in light of Tripp v. State, 622 So.2d 941 (Fla.1993), and Staschak v. State, 718 So.2d 1262 (Fla. 2d DCA 1998). Should the trial court again deny the appellant’s remaining claims, it must attach portions of the record conclusively demonstrating that the appellant is not entitled to relief. The order denying relief is affirmed in all other respects.
AFFIRMED in part and REVERSED with directions.
BENTON, PADOVANO, and POLSTON, JJ., concur.